Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being un-patentable over NPL 3GPP R2-1807534 to Qualcomm et al. (hereinafter Qualcomm) in view of U.S.  Pre-Grant Publication US 2015/0373729 to Lee et al. (hereinafter Lee)


 	As to claims 1, 6, 11 and 16, Qualcomm discloses a method by a terminal in a wireless communication system, the method comprising:
 	identifying whether cause information to request a restriction for capability of the terminal is detected (Qualcomm; Page 1, section 1. Introduction discloses a UE sent a restriction request when overheating (=cause) is identified); and
 	reporting, to a base station, a first message including assistance information on a change of the capability of the terminal, in case that the cause information is detected, wherein the assistance information includes information on at least one of a number of component carriers supported by the terminal, a bandwidth supported by the terminal, or a number of multiple input multiple output (MIMO) layers supported by the terminal (Qualcomm; Fig.3 shows UE sending temporary capability restriction request to the base station that includes capability group (=assistance information). Page 2; section 2 discloses  capability group corresponds UE capabilities e.g. MIMO layers. Here Qualcomm is applied for the 3rd alternative);
 	receiving, from the base station, a second message including first information for restricting the capability of the terminal and second information on a timer for maintaining restricted capability of the terminal, as a response to the first message (Qualcomm; Section 2,  Fig.3; shows the UE receiving RRC connection reconfiguration message and also discloses gNB restrict the UE capability. Section 2 also discloses a prohibit timer in the UE is configured by the network): and

 	wherein the restricted capability of the terminal is released based on the timer being expired (Qualcomm; Fig.3 shows UE can revert to full capability after the timer expired)
 	wherein the cause information is detected based on one of a first issue for hardware sharing with another communication method, a second issue for interference by the another communication method, a third issue for an exceptional operation of the terminal, or a fourth issue for a change of a terminal mode (Qualcomm; Section 2; Page 3 discloses cause information is detected based on overheating, interference hardware sharing and based on that UE is sending capability restriction request)
 	Qualcomm discloses of reporting information to the base station, but fails to discloses including  cause information in the report. Qualcomm also discloses of receiving timer information, but fails to discloses of timer information based on the issue. However, Lee discloses
 	Reporting to a base station, the information on the detected cause information (Lee; [0013]; [0106]-[0107]; [0109];  [0113]-[0117] discloses of reporting carrier frequency (=the information) affected by IDC problem)  
 	    wherein a value of the timer is determined based on whether the cause information is detected by which issue (Lee; [0009]; [0016]; [0185] discloses the UE is configured to receive restriction information and a timer value from a network, start a timer based on the timer value, and restrict usage of a frequency based on the restriction information. [0013] discloses restriction information is based on IDC indications from other UEs).



 	As to claims 2, 7, 12 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition Qualcomm-Lee disclose further comprising:
 	receiving, from the base station, information on a prohibit timer for assistance information reporting (Qualcomm; Fig.3; Section 2 discloses prohibit timer), and
 	wherein the first message is reported, in that the prohibit timer is not running (Qualcomm; Fig.3 shows temporary capability restriction request is sent before the prohibit timer is running).

As to claims 3, 8, 13 and 18, the rejection of claim 2 as listed above is incorporated herein. In addition Qualcomm-Lee disclose further comprising: 
 starting the prohibit timer after the second first message is reported (Qualcomm; Fig.3; Section 2 discloses prohibit timer start after timer is configured by the network).

As to claims 4 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Qualcomm-Lee disclose wherein the information on the detected cause information indicates an issue by which the cause information is detected (Lee; [0106]-[0107]; [0109]; [0113]-[0117] discloses of reporting a frequency effected by IDC problem (an issue) by which interference is detected).

As to claims 5, 10, 15 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition Qualcomm-Lee disclose further comprising:

transmitting, to the base station, UE capability information based on the UE capability enquiry (Qualcomm; Section 2, Fig.3)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478